PEK CURIAM.
Bv the option contract, complainant had the whole of the 23d day of February, 1903, within which to purchase the land, and that right was not subject to be defeated by any voluntary act on the part of defendant, whether done with intent to defeat the exercise of the option or liot. The averments of the bill • show that complainant after learning that defendant was at. Bla.ck.sher, Baldwin county, acted with due promptness in attempting to communicate to her his acceptance of the option. Under the circumstances al-|| leged, the letter left for defendant at her residence con-lj stituted an acceptance on the part of the complainant,|| and this together with his subsequent offer by letter mailed, and his alleged continued readiness and willingness to purchase in accordance with the terms of the option contract, show a case prima facie, entitling him to have that contract specifically enforced.
The decree will be reversed and one will be here ren-dred overruling the demurrer to the bill and allowing defendant thirty days in which to answer.
Reversed, rendered and remanded.